MARZEC LAW FIRM, P.C. BROOKLYN OFECE

ela, ry
Darius A. MARZEC [5 LICENSED To PRACTICE LAW IN:NEW YORK Brooklyn, NY 11222
New JERSEY + CONNECTICUT § MASSACHUSETTS * PENNSYLVANIA Phone: (718) 609-0303
WASHINGTON, D.C.* ILLINOIS « FLORIDA + CALIFORNIA + HAWAU Pacsimile (718) 841-7508
dmarzec@marzeclaw.com

 

July 18, 2019

VIA ECF SDNY

Honorable Lorna G. Schofield

United States District Court for the Southern District of New York
500 Peart Street

New York, New York 10007

RE: WIESLAWA ZYWOLEWSKEA V. DARIUS A. MARZEC

and MARZEC LAW FIRM, P.C., Docket No.: 1:19-cv-01932 (LGS)
Dear Honorable Judge Schfield:

I am distressed beyond measure to hear Mr. Wisniewski’s request to the Court for a motion briefing
schedule when the parties in fact agree to transfer venue to the United States District Court for the
Eastern District of New York. Mr. Wisniewski refused to consider our basic and plain language
offered by this office to prepare a stipulation regarding a request to change venue.

To conserve judicial resources, Defendants respectfully ask that this Court issue a transfer order sua
sponte to the E.D.N.Y. Mr. Wisniewski’s letter clearly states that all parties agree to the transfer of
venue.

As a last-ditch effort to avoid any further unneeded controversy, I attach a proposed stipulation with
innocuous language Defendants’ are agreeable with, but Mr. Wisniewski refused to agree despite

multiple telephone calls and emails.

Finally, I was not overruled by anyone else, but find Mr. Wisniewski’s tactics to be inappropriate on
such a routine proposed stipulation; a situation that should never waste this Court’s time.

Sincerely,
/s/ Brian P. Galligan

Brian P. Galligan
BPG
CC: File
Robert W. Wisniewski, Esq. (via ECF)
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

- --- x
WIESLAWA ZYWOLEWSKA,
Docket No.: 1:19-cv-01932 (LGS)
Plaintiff,
-against STIPULATION
TO TRANSFER VENUE
DARIUS A. MARZEC and
MARZEC LAW FIRM, P.C.,
Defendants.
prance tence nen ewne cna -X

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
attorneys for Plaintiff Wieslawa Zywolewska (‘Plaintiff’) and Defendants Darius A. Marzec and
Marzec Law Finn, P.C. (“Defendants”) as follows:

WHEREAS, Plaintiff filed the instant action (the “Action”) on February 28, 2019 in this
district; and

WHEREAS, Defendants requested to file a motion to dismiss the Action, among other
grounds, for lack of venue or to move it to a more appropriate venue; and

WHEREAS the parties consent to transfer the Action to the United States District Court
for the Eastern District of New York;

WHEREAS, Defendants reserve and do not waive any of their rights and remedies in all
respects in any litigation in this matter in any forum in which the Parties may appear;

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the
undersigned counsel for the parties that pursuant to 28 U.S.C. §1404(a) this Action be, and it
hereby is, transferred to the United States District Court for the Eastern District of New York, and

the Clerk of the Court is directed to effectuate the transfer pursuant to the Local Rule 83.1 of this

Court.
Case 1:19-cv-04281-LDH-RER Document 25 Filed 07/18/19 Page 3 of 3 PagelD #: 74

IT ES FURTHER HEREBY STIPULATED AND AGREED, that this Stipulation may
be signed using facsimile, pdf, e-mail, copies or other electronic or reproduced signatures, each of
which shall be deemed an original signature for all purposes including filing with the Court and

fully binding upon the parties to the above-captioned action.

Dated: July18, 2019

ROBERT WISNIEWSKI, P.C. MARZEC LAW FI PC.
By: By: BAe <A

Robert Wisniewski, Esq. Brian P. ligan; Esq.
Attorneys for Plaintiff Attomfeys-for Defendants
225 Broadway, Suite 1020 776A Manhattan Avenue, Suite 104

New York, New York 10007 Brooklyn, New York 11222

  
